DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,343,043 (the Kwak patent hereafter). 
RE claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens claim 1 of the Park patent by eliminating elements and their functions as set forth below:
Instant Application
Kwak
A method performed by a terminal in a communication system, the method comprising: receiving, from a base station, information on a demodulation reference signal (DMRS) configuration type corresponding to a mapping pattern of a plurality of DMRS ports; based on an orthogonal code.
A method performed by a terminal in a communication system, the method comprising: identifying a demodulation reference signal (DMRS) configuration type, the DMRS configuration type corresponding to one of a first DMRS configuration type and a second DMRS configuration type;
receiving, from the base station, control information indicating at least one DMRS port among the plurality of DMRS ports; identifying the at least one DMRS port associated with downlink data based on the control information;
receiving, from the base station, control information indicating a DMRS port associated with a physical downlink shared channel (PDSCH); 
and receiving, from the base station, downlink data based on the identified DMRS port, wherein the plurality of 
and receiving, from the base station, a DMRS based on the DMRS port, wherein the DMRS port belongs to one of two groups in case that the DMRS configuration type corresponds to the first DMRS configuration type, 
DMRS ports belong to two or three DMRS groups based on a DMRS configuration type,
wherein the DMRS port belongs to one of three groups in case that the DMRS configuration type corresponds to the second DMRS configuration type, 
and resources corresponding to different DMRS groups are multiplexed based on an orthogonal code.
and wherein a sequence for the DMRS is mapped to resource elements based on a time domain related parameter and a frequency domain related parameter corresponding to the DMRS port.


As set forth in the table above, claim 1 of the instant application merely broadens
claim 1 of the Kwak patent by broadening the bold and italicized features above. Any remaining differences are merely grammatical.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zhang et al. (US 2012/0207119, Zhang hereafter).
RE claims 1, Zhang discloses a method performed by a terminal in a communication system, the method comprising: receiving, from a base station, information on a demodulation reference signal (DMRS) configuration type corresponding to a mapping pattern of a plurality of DMRS ports; receiving, from the base station, control information indicating at least one DMRS port among the plurality of DMRS ports; identifying the at least one DMRS port associated with downlink data based on the control information; and receiving, from the base station, downlink data based on the identified DMRS port, wherein the plurality of DMRS ports belong to two or three DMRS groups based on a DMRS configuration type, and resources corresponding to different DMRS groups are multiplexed based on an orthogonal code. (Paragraphs 27, 101-114 and Table 2B). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461